RULE TO JUSTIFY SECURITY.
In this case there was simply an oral opinion delivered, and it would not be noticed at all, except for the fact it is reported in Thompson’s Cases, pages 49-50. It simply decided that a rule on the plaintiff to justify his security or to give other security expires at the term at which it is to be complied with, and if the defendant fails to dispose of it ir, some way at that term, he cannot do it at a subsequent term, though no court was held at the term the rule was to be complied with. This question is well settled by reported written opinions. See Irvins v. Mathis, 11 Hum., 603; Bettis v. Mansfield, 11 Hum., 604, foot note; Pflaum v. Grinberg, 5 Heis., 220; Sharp v. Miller, 3 Sneed, 42. The rule may be continued to another term, and disposed of then. Smith v. Roby, 6 Heis., 551, 552.